Citation Nr: 1813477	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-29 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bipolar disorder.

2.  Entitlement to service connection for Attention Deficit Hyperactivity Disorder (ADHD). 


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1973 to May 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which, inter alia, declined to reopen a claim of service connection for bipolar disorder and denied service connection for ADHD.  In December 2013, a hearing was held before a Decision Review Officer (DRO) at the RO.  In July 2016, a hearing was held before the undersigned in Washington, D.C.  Transcripts of both hearings are associated with the Veteran's record.  At the Board hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  That time period lapsed; additional evidence, namely a private psychiatric medical examination report, was received in November 2016.     

A prior final (March 2004) rating decision separately denied claims of service connection for bipolar disorder, PTSD, and depression.  The current claim to reopen is limited to the diagnosis of bipolar disorder, and given the finality of the decision regarding the other psychiatric disabilities, the appeal before the Board is likewise limited to the diagnosis of bipolar disorder.

The issues of service connection for bipolar disorder (on de novo review) and ADHD are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.  



FINDINGS OF FACT

1.  An unappealed December 2009 rating decision denied the Veteran service connection for bipolar disorder based on a finding that such disability was not shown to be related to a disease or injury in service.

2.  Evidence received since the December 2009 rating decision includes a medical statement that relates the Veteran's bipolar disorder to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for bipolar disorder; and raises a reasonable possibility of substantiating such claim. 


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for bipolar disorder may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 
38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  As this decision grants that portion of the claim decided herein (reopens the claim), there is no reason to belabor the impact of the VCAA on the matter since any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (CAVC) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  CAVC interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

An unappealed March 2004 rating decision denied the Veteran service connection for bipolar disorder based essentially on a finding that such was not shown to be related to his service.  He did not appeal that rating decision, or submit new and material evidence within a year following.  An unappealed December 2009 rating decision declined to reopen the claim of service connection for bipolar disorder, finding that such disability was not shown to be related to his service.  As he did not appeal either rating decision, or submit new and material evidence within a year following, both are final based on the evidence of record at the time, and the December 2009 rating decision is the last prior final rating decision in the matter. 38 U.S.C. § 7105.

Evidence of record at the time of the December 2009 rating decision included service treatment records (STRs), VA treatment records, and an October 2003 VA examination report, and did not show or suggest an etiological relationship between the Veteran's bipolar disorder and his service.  As the claim was previously denied based on a finding that the Veteran's claimed disability is unrelated to service, for evidence to be new and material, it must tend to relate to this unestablished fact (i.e., it must tend to show a nexus between the current disability and service).

Evidence received since the December 2009 rating decision includes a September 2016 private medical statement (received in November 2016) from J.A., a licensed psychologist, which reports current diagnoses of bipolar disorder and antisocial personality disorder, and relates such disorders to the Veteran's report [presumed credible for the purpose of reopening] of being "slipped LSD" while in service.  This evidence is new, as it was not part of the record in December 2009, and is material, as it is competent (medical) evidence that pertains to the unestablished fact necessary to substantiate the claim.  Consequently, in light of the "low threshold" standard for reopening endorsed by CAVC in Shade, the Board finds that the evidence received is both new and material, and that the claim of service connection for bipolar disorder may be reopened.  De novo consideration of the claim is discussed in the remand below.


ORDER

The appeal to reopen a claim of service connection for bipolar disorder is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his original claim of service connection for ADHD, and his  reopened claim of service connection for bipolar disorder.

Initially, the Board notes that it appears that pertinent private treatment records remain outstanding.  A September 2016 private medical statement notes the Veteran's report that he was treated in 2015 or 2016 in the "mental ward" of the Chippenham Hospital in Richmond, Virginia, "because the VA didn't have room for him."  Those records are not associated with the file.  As the issues on appeal are entitlement to service connection for bipolar disorder and ADHD, records of the reported treatment may contain pertinent information, and must be secured for the record.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  [The Board notes that the most recent VA treatment record associated with his record is from December 2013.  As records of treatment since then may contain pertinent information, and because VA treatment records are constructively of record, they must also be secured on remand.]

There is conflicting evidence in the record regarding the nature and etiology of the Veteran's claimed psychiatric disability.  The conflict may be due, at least in part, to the inconsistent reports that the Veteran has provided in histories to date.  On October 2003 VA psychological examination (conducted without the availability of the claims file), the Veteran denied any childhood abuse or family violence.  He denied mental health treatment in service, but reported harassment from superior officers.  On examination, the diagnoses were anxiety disorder not otherwise specified (NOS), depressive disorder NOS, and alcohol dependence; bipolar disorder was not diagnosed; the full diagnostic criteria for PTSD were not met.  

At the December 2013 DRO hearing, the Veteran testified that he had problems at home prior to service and was committed to two boys' correctional institutions.  He reported being treated once in service for psychiatric issues .  He stated that he "just snapped" during service and assaulted a private first class (PFC) in the recreation room.

On May 2014 VA examination, the examiner (based on review of the file, and not examination of the Veteran) opined that the Veteran's ADHD did not result from his military service.  He also acknowledged prior diagnoses of bipolar disorder, but disagreed with those diagnoses.  He opined that the Veteran's symptoms were more properly diagnosed as antisocial personality disorder.  

At the July 2016 Board hearing, the Veteran testified that he was slipped "a four-way hit of window pane into [his] soda," that he began hallucinating, and then assaulted a PFC in the recreation room, and that. "From there, things started going downhill for [him]."  ["Window pane" is a slang term for lysergic acid diethylamide (LSD)].  This was the first time that the Veteran reported the unintentional consumption of LSD; he did not report such during the previous two claims seeking service connection for bipolar disorder.      
The private psychiatric medical statement received in November 2016 notes the Veteran reported childhood physical abuse at the hands of his mother; he also reported that someone put LSD in his soda in service and it went "downhill from there."  Review of the record showed a "vegetable soup" pathology of "numerous conflicting redundant and various diagnoses."  The examiner diagnosed bipolar I disorder, moderate (to include mood disorder), and antisocial personality disorder with substance abuse.  He acknowledged the diagnoses of ADHD in the record but stated that "ADHD must begin in grade school or before grade school and cannot present either in children or adults in the presence of any other mental order causing the same symptoms.  It is impossible to diagnose Bipolar Disorder and ADHD at the same time."  He opined that the Veteran's "mental disorders separate from personality and behavioral problems did begin while in the service when he was slipped LSD."  He explained that the Veteran's service entrance examination was silent regarding psychiatric problems, but that, "When he came out of the service he had multiple mental problems which are documented."  The Board finds that the medical opinion lacks probative value.  Notably, the examiner's opinion appears to be based solely on the Veteran's account of being slipped LSD in service, which on de novo consideration may not be accepted at face value as credible as it is inconsistent with his prior reported (clinically recorded in treatment records) history and October 2013 DRO testimony.  Furthermore, the examiner's finding that, "When [the Veteran] came out of the service he had multiple mental problems which are documented" is inaccurate.  As acknowledged by the examiner in his report, the first post-service clinical records pertaining to psychiatric treatment are counseling records from 2002 (more than two decades after separation from service).  Likewise, the Veteran testified that ADHD was first officially diagnosed  in 2002 or 2003 (again, more than two decades after separation from service).   

There is conflicting evidence in the record regarding the nature and etiology of the Veteran's claimed psychiatric disabilities.  Notably, the Veteran has provided inconsistent histories regarding his childhood, psychiatric treatment in service, and experiences in service, including most recently a new account of being slipped LSD in service.  Understandably, the evidence contains conflicting psychiatric diagnoses with varying rationale.  An adequate examination which considers the entire factual record and reconciles the conflicting diagnoses in the record is necessary.  
Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record updated (to the present, those not already associated with the record) complete clinical records of all VA psychiatric evaluations and treatment the Veteran has received since December 2013 (when the most recent VA treatment records in the record are dated).

The AOJ should also ask the Veteran to provide identifying information regarding all private evaluations or treatment he has received for the claimed disabilities (records of which are not already in the record) and to provide the authorizations necessary for VA to secure for the record complete clinical records of all such evaluations and treatment, specifically including any 2015-2016 psychiatric treatment records from Chippenham Hospital in Richmond, Virginia. 

The AOJ should secure for the record complete clinical records (those not already associated with the record) from all providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. After the above development is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist (other than the May 2014 VA examiner) for an advisory medical opinion regarding the nature and likely etiology of his psychiatric disability/ies.  Based on review of the record (to include this remand and all records received pursuant to the development above), the examiner should :

(a) Identify (by diagnosis) each psychiatric disability entity found (or shown by the record during the pendency of this claim).  [If an acquired psychiatric disability is not diagnosed, please reconcile such finding with the documented diagnoses of bipolar disorder and ADHD in the record.]  

(b) Indicate whether the diagnosed psychiatric disability entities are chronic acquired or are acute developmental/personality disorders. 

(c) Identify the likely etiology of each acquired psychiatric disability entity.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service/events therein?

(d) Explain whether ADHD can be diagnosed in adults.  Also explain whether ADHD can be diagnosed simultaneously with a co-existing bipolar disorder.  The rationale should include comment on (express, with rationale, agreement or disagreement with) the September 2016 private psychiatrist's opinion essentially to the effect that ADHD cannot be diagnosed in adults and that ADHD cannot be diagnosed at the same time as bipolar disorder.    

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.
3.  The AOJ should then review the record and readjudicate the claims (service connection for bipolar disorder on de novo review).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


